DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-2 and 4- 16 are currently pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (WO 2017103969 A1) in view of Chen et al. (WO 2016058256 A1, previously cited by Examiner).	
	Regarding claim 1, Shiraishi et al. teach:
A safety brake (safety device 14, figure 13) for an elevator system including a car (see machine translation, line 2) and a guide rail (rail body 5), the safety brake adapted to limit movement of the car in a first direction (down) along the guide rail when in a braking state, the safety brake comprising: 
	first (left braking body 142, figure 13) and second (right braking body 142, figure 13) braking members adapted to be wedged against the guide rail (rail body 5, figure 13) when in a braking state; and 

	wherein the safety brake is configured such that: 
	the first and second braking members (142) are biased towards one another in a second direction substantially perpendicular to the first direction (via pressing springs 22, figure 13); 
	the first and second braking members (142) are held in a non-braking state spaced apart from one another and the guide rail (5) when the electromagnetic actuator is in a first state (actuated state); and 
	when the electromagnetic actuator is in a second state (deactivated state), the first and second braking members are moved into the braking state (when electromagnetic actuator is switched into the deactivated state the braking bodies 142 are displaced horizontally into braking position);
	wherein the first and second braking members (142) are linked together (via link mechanism 27, figure 13) to allow movement between the first and second braking members only in the second direction (see horizontal movement of braking bodies 142 between figure 13 and figure 14).  
	Shiraishi et al. do not teach:
wherein the first and second braking members are linked together to allow movement between the first and second braking members only in the second direction.
	However, Chen et al. teach:
A safety brake (figure 1) with first and second braking members (left and right brake blocks 22, figure 1), and
wherein the first and second braking members (22) are linked together (via lifting plate 23, figure 1) to allow movement between the first and second braking members only in the second direction (horizontally, see figure 6 for reference, brake members 22 are linked by lifting plate 23 in lateral movement groove 23-1).

	Regarding claim 2, Shiraishi further teach:
	 wherein the first and second braking members (142) are biased towards one another by a resilient member (pressing spring 22, figure 13), and /or 
	wherein the first and second braking members are biased towards one another by a magnet, and / or 
	wherein at least one of the first and second braking members is magnetised so as to bias the first and second braking members towards one another.  
	Regarding claim 4, Shiraishi et al. further teach:
further comprising a housing (safety frame 21, figure 13).  
	Regarding claim 9, Shiraishi et al. further teach:
wherein the first and second braking members (142) comprise wedge shaped braking members (see wedge shape of brake wedges 142, figure 13).  
	Regarding claim 10, Shiraishi et al. further teach:
wherein the wedge shaped braking members (142) are tapered so as to narrow in a third direction (the narrow end of the wedges is at the top near the guide rail, in the third direction, up).  
	Regarding claim 11, Shiraishi et al. further teach:
further comprising one or more safety blocks (guide members 141, figure 13), wherein the first and second braking members (142) are adapted to stop against the one or more safety blocks when in the braking state.  
claim 12, Shiraishi et al. further teach:
further comprising a resilient member (pressing spring 22, figure 13) for biasing the first and/or second braking members (142) against the guide rail (5) when in the braking state.  
	Regarding claim 14, Shiraishi et al. further teach:
An elevator system including, a car (see machine translation page 1, first paragraph, “The present invention relates to an elevator apparatus in which an emergency stop device is provided on an elevator such as a car.”), a guide rail (rail body 5, figure 13) and a safety brake as claimed in claim 1.  
	Regarding claim 15, Shiraishi et al. further teach:
further comprising a detector (position sensor, page 12, paragraph 3 of the description) for detecting an abnormality in the functioning of the elevator system and a controller (control device, page 12, paragraph 3 of the description) for cutting a power supply to the electromagnetic actuator when the abnormality is detected (position sensor on the elevator car relays information to the control device, which switches the electromagnetic actuator off to initiate braking).
	Regarding claim 16, Shiraishi et al.  and Chen et al. further teach:
A safety brake (safety device 14, figure 13, Shiraishi et al.) for an elevator system including a car (see machine translation, line 2, Shiraishi et al.) and a guide rail (rail body 5, Shiraishi et al.), the safety brake adapted to limit movement of the car in a first direction (down) along the guide rail when in a braking state, the safety brake comprising: 
	first (left braking body 142, figure 13, Shiraishi et al.) and second (right braking body 142, figure 13, Shiraishi et al.) braking members adapted to be wedged against the guide rail (rail body 5, figure 13, Shiraishi et al.) when in a braking state; and 
	an electromagnetic actuator (“an electromagnetic actuator as a switching device,” not shown see page 12, third paragraph, last 4 lines, of description, Shiraishi et al.), 
	wherein the safety brake is configured such that: 

	the first and second braking members (142, Shiraishi et al.) are held in a non-braking state spaced apart from one another and the guide rail (5, Shiraishi et al.) when the electromagnetic actuator is in a first state (actuated state); and 
	when the electromagnetic actuator is in a second state (deactivated state), the first and second braking members are moved into the braking state (when electromagnetic actuator is switched into the deactivated state the braking bodies 142 are displaced horizontally into braking position, Shiraishi et al.);
	wherein the first and second braking members (142, Shiraishi et al., corresponding to brake block 22 of Chen et al.) are linked together (via lifting plate 23, figure 1, Chen et al.) to allow movement between the first and second braking members only in the second direction (horizontal);
	wherein the first and second braking members (142, Shiraishi et al.) are biased  towards one another by a resilient member (pressing spring 22, figure 13, Shiraishi et al.).

	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (WO 2017103969 A1) in view of Chen et al. (WO 2016058256 A1), and further in view of EP 2725257 A1.
	Regarding claim 5, Shiraishi et al. and Chen et al. teach:
A safety brake as claimed in claim 4.
	Shiraishi et al. and Chen et al. do not teach:
wherein a guide mechanism is provided in the housing to guide the first and second braking members between the non-braking state and the braking state.  
	However, EP 2725257 A1 teaches:
wherein a guide mechanism (longitudinal guides 22 and protrusions on brake shoes 20, figure 1b) is provided in the housing to guide the first and second braking members between the non-braking state 
	Regarding claim 6, EP 2725257 A1 further teaches:
wherein the guide mechanism comprises a guide channel (longitudinal guides 22, figure 1b) formed in the housing (holding devices 11, figure 1b), and wherein a pin (protrusions on brake shoes 20, figure 1b, shown in longitudinal grooves 22) provided on the first or second braking member (brake shoes 20, figure 1b) is slidably received within the guide channel.  
	Regarding claim 7, the combination of Shiraishi et al., Chen et al., and EP 2725257 A1 further teaches:
wherein a portion of the guide channel extends diagonally inwardly towards the guide rail (longitudinal guides 22 are angled toward the guide rail, EP 2725257 A1) and in a third direction (“up” direction at the angle of longitudinal guides 22, EP 2725257 A1) such that when no power is supplied to the electromagnetic actuator (electromagnetic actuator, Shiraishi et al., when there is no power to the electromagnetic actuator the braking process occurs and when combined with EP 2725257 A1 the protrusions would move along the longitudinal guides of EP 2725257 A1), a resilient member (pressing spring 22, Shiraishi et al.) causes the pin to move along the portion of the guide channel such that the first and/or second brake member (brake shoes 20, EP 2725257 A1) is caused to move both in the third direction and in the second direction towards the guide rail (brake shoes 20 move inwardly and upwardly in the second and third directions, EP 2725257 A1).  
	Regarding claim 8, EP 2725257 A1 further teaches:
.  

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (WO 2017103969 A1), in view of Chen et al. (WO 2016058256 A1), and further in view of Osmanbasic et al. (US 20160289045 A1).
	Regarding claim 13, Shiraishi et al. and Chen et al. teach:
A safety brake as claimed in claim 1.
	Shiraishi et al. and Chen et al. do not teach:
wherein the electromagnetic actuator is configured to exert a force on the first braking member in the first direction when power is supplied thereto.
	However, Osmanbasic et al. teach:
wherein the electromagnetic actuator (electromagnet 1, figure 2) is configured to exert a force on the first braking member (brake wedge 63, figure 2) in the first direction (down) when power is supplied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position of the electromagnet taught by Osmanbasic et al. with the elevator safety brake of Shiraishi et al. and Chen et al. to hold the braking member in the released position and prevent unintentional braking movement.

Response to Arguments
Applicant’s arguments, see page 7, first paragraph, of the Remarks, filed October 12, 2021, with respect to the rejection(s) of claim(s) 3 (currently incorporated into amended claim 1) under U.S.C. 103 Shiraishi et al. in view of Chen et al. Primary reference Shiraishi et al. teaches brake bodies (142) that are designed to move vertically in a symmetrical manner, however, they are not directly linked in a way that prevents relative movement in the vertical direction. Chen et al. teaches a similar brake structure that includes a direct link between the engaging brake bodies.

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654